UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR QUARTER ENDED SEPTEMBER 30, 2011 COMMISSION FILE NUMBER 0-12436 COLONY BANKCORP, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) GEORGIA 58-1492391 (STATE OR OTHER JURISDICTION OFINCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NUMBER) , FITZGERALD, GEORGIA 31750 ADDRESS OF PRINCIPAL EXECUTIVE OFFICES 229/426-6000 REGISTRANT’S TELEPHONE NUMBER INCLUDING AREA CODE INDICATE BY CHECK MARK WHETHER THE REGISTRANT (1) HAS FILED REPORTS REQUIRED TO BE FILED BY SECTIONS 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1(OR FOR SUCH SHORTER PERIOD THAT THE REGISTRANT WAS REQUIRED TO FILE SUCH REPORTS), AND (2) HAS BEEN SUBJECT TO SUCH FILING REQUIREMENTS FOR THE PAST 90 DAYS. YESxNO o INDICATE BY CHECK MARK WHETHER THE REGISTRANT HAS SUBMITTED ELECTRONICALLY AND POSTED ON ITS CORPORATE WEB SITE, IF ANY, EVERY INTERACTIVE DATA FILE REQUIRED TO BE SUBMITTED AND POSTED PURSUANT TO RULE -T (§232.) DURING THE PRECEDING 12 MONTHS (OR FOR SUCH SHORTER PERIOD THAT THE REGISTRANT WAS REQUIRED TO SUBMIT AND POST SUCH FILES). YESxNO o INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A LARGE ACCELERATED FILER, AN ACCELERATED FILER, A NON-ACCELERATED FILER OR A SMALLER REPORTING COMPANY.SEE DEFINITIONS OF “ACCELERATED FILER”, “LARGE ACCELERATED FILER” AND “SMALLER REPORTING COMPANY” IN RULE 12b-2 OF THE EXCHANGE ACT. LARGE ACCELERATED FILERo ACCELERATED FILER o NON-ACCELERATED FILER o SMALLER REPORTING COMPANYx (DO NOT CHECK IF A SMALLER REPORTING COMPANY) INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A SHELL COMPANY (AS DEFINED IN RULE 12B-2 OF THE EXCHANGE ACT). YESoNOx INDICATE THE NUMBER OF SHARES OUTSTANDING OF EACH OF THE ISSUER’S CLASSES OF COMMON STOCK, AS OF THE LATEST PRACTICABLE DATE. CLASS OUTSTANDING AT NOVEMBER 10, 2011 COMMON STOCK, $1 PAR VALUE TABLE OF CONTENTS PART I – Financial Information Page Forward Looking Statement Disclosure 3 Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 66 Item 4. Controls and Procedures 69 PART II – Other Information Item 1. Legal Proceedings 70 Item 1A. Risk Factors 70 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 70 Item 3. Defaults Upon Senior Securities 70 Item 4. (Removed and Reserved) 70 Item 5. Other Information 70 Item 5. Exhibits 71 Signatures 73 2 Table of Contents Forward Looking Statement Disclosure Statements in this Quarterly Report regarding future events or performance are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (the PSLRA) and are made pursuant to the safe harbors of the PSLRA.Actual results of Colony Bankcorp, Inc. (the Company) could be quite different from those expressed or implied by the forward-looking statements.Any statements containing the words “could,” “may,” “will,” “should,” “plan,” “believe,” “anticipates,” “estimates,” “predicts,” “expects,” “projections,” “potential,” “continue,” or words of similar import, constitute “forward-looking statements”, as do any other statements that expressly or implicitly predict future events, results, or performance.Factors that could cause results to differ from results expressed or implied by our forward-looking statements include, among others, risks discussed in the text of this Quarterly Report as well as the following specific items: · General economic conditions, whether national or regional, that could affect the demand for loans or lead to increased loan losses; · Competitive factors, including increased competition with community, regional, and national financial institutions, that may lead to pricing pressures that reduce yields the Company achieves on loans and increase rates the Company pays on deposits, loss of the Company’s most valued customers, defection of key employees or groups of employees, or other losses; · Increasing or decreasing interest rate environments, including the shape and level of the yield curve, that could lead to decreases in net interest margin, lower net interest and fee income, including lower gains on sales of loans, and changes in the value of the Company’s investment securities; · Changing business or regulatory conditions, or new legislation, affecting the financial services industry that could lead to increased costs, changes in the competitive balance among financial institutions, or revisions to our strategic focus; · Changes or failures in technology or third party vendor relationships in important revenue production or service areas, or increases in required investments in technology that could reduce our revenue, increase our costs or lead to disruptions in our business. · Readers are cautioned not to place undue reliance on our forward-looking statements, which reflect management’s analysis only as of the date of the statements.The Company does not intend to publicly revise or update forward-looking statements to reflect events or circumstances that arise after the date of this report. Readers should carefully review all disclosures we file from time to time with the Securities and Exchange Commission (SEC). 3 Table of Contents PART 1.FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS THE FOLLOWING FINANCIAL STATEMENTS ARE PROVIDED FOR COLONY BANKCORP, INC. AND ITS WHOLLY-OWNED SUBSIDIARY BANK, COLONY BANK A. CONSOLIDATED BALANCE SHEETS – SEPTEMBER 30, 2, 2010. B. CONSOLIDATED STATEMENTS OF INCOME – FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2, 2 C. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME – FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2, 2 D. CONSOLIDATED STATEMENTS OF CASH FLOWS – FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 THE CONSOLIDATED FINANCIAL STATEMENTS FURNISHED HAVE NOT BEEN AUDITED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, BUT REFLECT, IN THE OPINION OF MANAGEMENT, ALL ADJUSTMENTS (CONSISTING SOLELY OF NORMAL RECURRING ADJUSTMENTS) NECESSARY FOR A FAIR PRESENTATION OF THE RESULTS OF OPERATIONS FOR THE PERIODS PRESENTED. THE RESULTS OF OPERATIONS FOR THE NINE MONTH PERIOD ENDED SEPTEMBER 30, 2 4 Table of Contents Part I (Continued) Item 1(Continued) COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2010 (DOLLARS IN THOUSANDS) September 30, 2011 December 31, 2010 ASSETS (Unaudited) (Audited) Cash and Cash Equivalents Cash and Due from Banks $ $ Federal Funds Sold Securities Purchased Under Agreement to Resell Interest-Bearing Deposits Investment Securities Available for Sale, at Fair Value Held to Maturity, at Cost (Fair Value of $48 and $53, as of September 30, 2011 and December 31, 2010, Respectively) 49 48 Federal Home Loan Bank Stock, at Cost Loans Allowance for Loan Losses ) ) Unearned Interest and Fees ) ) Premises and Equipment Other Real Estate Other Intangible Assets Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Noninterest-Bearing $ $ Interest-Bearing Borrowed Money Securities Sold Under Agreements to Repurchase Subordinated Debentures Other Borrowed Money Other Liabilities Commitments and Contingencies Stockholders' Equity Preferred Stock, Par Value $1,000 a Share; Authorized 10,000,000 Shares, Issued 28,000 Shares Common Stock, Par Value $1 a Share; Authorized 20,000,000 Shares, Issued 8,442,258 and 8,442,958 Shares as of September 30, 2011 and December 31, 2010, Respectively Paid-In Capital Retained Earnings Restricted Stock - Unearned Compensation ) ) Accumulated Other Comprehensive Income (Loss), Net of Tax ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these statements. 5 Table of Contents Part I (Continued) Item 1(Continued) COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED SEPTEMBER 30, 2 AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) (DOLLARS IN THOUSANDS) Three Months Ended Nine Months Ended 9/30/2011 9/30/2010 9/30/2011 9/30/2010 Interest Income Loans, Including Fees $ Federal Funds Sold 19 28 91 68 Deposits with Other Banks 11 10 37 27 Investment Securities U.S. Government Agencies State, County and Municipal 44 26 74 Corporate Obligations and Asset-Backed Securities 23 23 68 Dividends on Other Investments 12 7 36 15 Interest Expense Deposits Federal Funds Purchased Borrowed Money Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income Service Charges on Deposits Other Service Charges, Commissions and Fees Mortgage Fee Income 57 89 Securities Gains Other Noninterest Expenses Salaries and Employee Benefits Occupancy and Equipment Other Income (Loss) Before Income Taxes ) ) Income Taxes (Benefits) ) ) Net Income (Loss) ) Preferred Stock Dividends Net Income (Loss) Available to Common Stockholders $ $ ) $ $ ) Net Income (Loss) Per Share of Common Stock Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Cash Dividends Declared Per Share of Common Stock $ Weighted Average Basic Shares Outstanding Weighted Average Diluted Shares Outstanding The accompanying notes are an integral part of these statements. 6 Table of Contents Part I (Continued) Item 1(Continued) COLONY BANKCORP INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS ENDED SEPTEMBER 30, 2 AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) (DOLLARS IN THOUSANDS) Three Months Ended Nine Months Ended 09/30/11 09/30/10 09/30/11 09/30/10 Net Income (Loss) $ $ ) $ $ Other Comprehensive Income (Loss), Net of Tax Gains (Losses) on Securities Arising During the Year ) Reclassification Adjustment ) Change in Net Unrealized Gains (Losses) on Securities Available for Sale, Net of Reclassification Adjustment and Tax Effect ) Comprehensive Income (Loss) $ $ ) $ $ The accompanying notes are an integral part of these statements. 7 Table of Contents Part I (Continued) Item 1(Continued) COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) (DOLLARS IN THOUSANDS) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation Provision for Loan Losses Securities Gains ) ) Amortization and Accretion Loss on Sale of Other Real Estate and Repossessions Unrealized Loss on Other Real Estate (Increase) Decrease in Cash Surrender Value of Life Insurance ) 1 Other Prepaids, Deferrals and Accruals, Net Gain on Sale of Property and Equipment 2 2 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of Investment Securities Available for Sale ) ) Proceeds from Maturities, Calls, and Paydowns of Investment Securities: Available for Sale Held to Maturity 6 8 Proceeds from Sale of Investment Securities Available for Sale (Increase) Decrease in Interest-Bearing Deposits in Other Banks ) Decrease in Net Loans to Customers Purchase of Premises and Equipment ) ) Proceeds from Sale of Other Real Estate and Repossessions Federal Home Loan Bank Stock 45 Proceeds from Sale of Premises and Equipment 2 CASH FLOWS FROM FINANCING ACTIVITIES Noninterest-Bearing Customer Deposits ) ) Interest-Bearing Customer Deposits ) ) Securities Sold Under Agreements to Repurchase ) ) Dividends Paid On Preferred Stock ) ) Proceeds from Issuance of Common Stock Principal Payments on Other Borrowed Money ) ) Proceeds from Other Borrowed Money Proceeds from Secured Borrowings ) ) Net (Decrease) in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of these statements. 8 Table of Contents Part I (Continued) Item 1(Continued) COLONY BANKCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (1)Summary of Significant Accounting Policies Presentation Colony Bankcorp, Inc. (the Company) is a bank holding company located in Fitzgerald, Georgia. The Company merged all of its operations into one sole subsidiary effective August 1, 2008.The consolidated financial statements include the accounts of Colony Bankcorp, Inc. and its wholly-owned subsidiary, Colony Bank (which includes its wholly-owned subsidiary, Colony Mortgage Corp.), Fitzgerald, Georgia.All significant intercompany accounts have been eliminated in consolidation. The accounting and reporting policies of Colony Bankcorp, Inc. conform to generally accepted accounting principles and practices utilized in the commercial banking industry. All dollars in notes to consolidated financial statements are rounded to the nearest thousand. In the opinion of management, all adjustments necessary for a fair presentation of financial position and results of operations for the interim dates and interim periods are included herein. Nature of Operations The Bank provides a full range of retail and commercial banking services for consumers and small- to medium-size businesses located primarily in middle and south Georgia. Colony Bank is headquartered in Fitzgerald, Georgia with banking offices in Albany, Ashburn, Broxton, Centerville, Chester, Columbus, Cordele, Douglas, Eastman, Fitzgerald, Leesburg, Moultrie, Pitts, Quitman, Rochelle, Savannah, Soperton, Sylvester, Thomaston, Tifton, Valdosta and Warner Robins.Lending and investing activities are funded primarily by deposits gathered through its retail banking office network. Use of Estimates In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the balance sheet date and revenues and expenses for the period. Actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans. Reclassifications In certain instances, amounts reported in prior years’ consolidated financial statements have been reclassified to conform to statement presentations selected for 2011.Such reclassifications had no effect on previously reported stockholders’ equity or net income. Concentrations of Credit Risk Concentrations of credit risk can exist in relation to individual borrowers or groups of borrowers, certain types of collateral, certain types of industries, or certain geographic regions.The Company has a concentration in real estate loans as well as a geographic concentration that could pose an adverse credit risk, particularly with the current economic downturn in the real estate market.At September 30, 2011, approximately 85 percent of the Company’s loan portfolio was concentrated in loans secured by real estate.A substantial portion of borrowers’ ability to honor their contractual obligations is dependent upon the viability of the real estate economic sector.The continued downturn of the housing and real estate market that began in 2007 has resulted in an increase of problem loans secured by real estate.These loans are centered primarily in the Company’s larger MSA markets.Declining collateral real estate values that secure land development, construction and speculative real estate loans in the Company’s larger MSA markets have resulted in high loan loss provisions in recent years.In addition, a large portion of the Company’s foreclosed assets are also located in these same geographic markets, making the recovery of the carrying amount of foreclosed assets susceptible to changes in market conditions.Management continues to monitor these concentrations and has considered these concentrations in its allowance for loan loss analysis. 9 Table of Contents Part I (Continued) Item 1(Continued) (1)Summary of Significant Accounting Policies (Continued) Concentrations of Credit Risk (Continued) The success of the Company is dependent, to a certain extent, upon the economic conditions in the geographic markets it serves. Adverse changes in the economic conditions in these geographic markets would likely have a material adverse effect on the Company’s results of operations and financial condition. The operating results of Colony depend primarily on its net interest income. Accordingly, operations are subject to risks and uncertainties surrounding the exposure to changes in the interest rate environment. At times, the Company may have cash and cash equivalents at financial institutions in excess of federal deposit insurance limits.The Company places its cash and cash equivalents with high credit quality financial institutions whose credit rating is monitored by management to minimize credit risk. Investment Securities The Company classifies its investment securities as trading, available for sale or held to maturity.Securities that are held principally for resale in the near term are classified as trading.Trading securities are carried at fair value, with realized and unrealized gains and losses included in noninterest income.Currently, no securities are classified as trading.Securities acquired with both the intent and ability to be held to maturity are classified as held to maturity and reported at amortized cost.All securities not classified as trading or held to maturity are considered available for sale.Securities available for sale are reported at estimated fair value. Unrealized gains and losses on securities available for sale are excluded from earnings and are reported, net of deferred taxes, in accumulated other comprehensive income (loss), a component of stockholders’ equity.Gains and losses from sales of securities available for sale are computed using the specific identification method. Securities available for sale includes securities, which may be sold to meet liquidity needs arising from unanticipated deposit and loan fluctuations, changes in regulatory capital requirements, or unforeseen changes in market conditions. The Company evaluates each held to maturity and available for sale security in a loss position for other-than-temporary impairment (OTTI).In estimating other-than-temporary impairment losses, management considers such factors as the length of time and the extent to which the market value has been below cost, the financial condition of the issuer and the Company’s intent to sell and whether it is more likely than not that the Company will be required to sell the security before anticipated recovery of the amortized cost basis.If the Company intends to sell or if it is more likely than not that the Company will be required to sell the security before recovery, the OTTI write-down is recognized in earnings.If the Company does not intend to sell the security or it is not more likely than not that it will be required to sell the security before recovery, the OTTI write-down is separated into an amount representing credit loss, which is recognized in earnings and an amount related to all other factors, which is recognized in other comprehensive income (loss). Federal Home Loan Bank Stock Investment in stock of a Federal Home Loan Bank (FHLB) isrequired for every federally insured institution that utilizes its services. FHLB stock is considered restricted, as defined in the accounting standards.The FHLB stock is reported in the consolidated financial statements at cost. Dividend income is recognized when earned. Loans Loans that the Company has the ability and intent to hold for the foreseeable future or until maturity are recorded at their principal amount outstanding, net of unearned interest and fees.Loan origination fees, net of certain direct origination costs, are deferred and amortized over the estimated terms of the loans using the straight-line method.Interest income on loans is recognized using the effective interest method. A loan is considered to be delinquent when payments have not been made according to contractual terms, typically evidenced by nonpayment of a monthly installment by the due date. When management believes there is sufficient doubt as to the collectibility of principal or interest on any loan or generally when loans are 90 days or more past due, the accrual of applicable interest is discontinued and the loan is designated as nonaccrual, unless the loan is well secured and in the process of collection. Interest payments received on nonaccrual loans are either applied against principal or reported as income, according to management’s judgment as to the collectibility of principal. Loans are returned to an accrual status when factors indicating doubtful collectibility on a timely basis no longer exist. 10 Table of Contents Part I (Continued) Item 1(Continued) (1)Summary of Significant Accounting Policies (Continued) Loans Modified in a Troubled Debt Restructuring (TDR) Loans are considered to have been modified in a TDR when due to a borrower’s financial difficulty, the Company makes certain concessions to the borrower that it would not otherwise consider for new debt with similar risk characteristics.Modifications may include interest rate reductions, principal or interest forgiveness, forbearance, and other actions intended to minimize economic loss and to avoid foreclosure or repossession of the collateral.Generally, a non-accrual loan that has been modified in a TDR remains on non-accrual status for a period of 6 months to demonstrate that the borrower is able to meet the terms of the modified loan.However, performance prior to the modification, or significant events that coincide with the modification, are included in assessing whether the borrower can meet the new terms and may result in the loan being returned to accrual status at the time of loan modification or after a shorter performance period.If the borrower’s ability to meet the revised payment schedule is uncertain, the loan remains on non-accrual status.Once a loan is modified in a troubled debt restructuring it is accounted for as an impaired loan, regardless of its accrual status, until the loan is paid in full, sold or charged off. Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings. Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective, as it requires estimates that are susceptible to significant revisions as more information becomes available. The allowance consists of specific, historical and general components. The specific component relates to loans that are classified as either doubtful, substandard or special mention. For such loans that are also classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan. The historical component covers nonclassified loans and is based on historical loss experience adjusted for qualitative factors. A general component is maintained to cover uncertainties that could affect management’s estimate of probable losses.The general component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and historical losses in the portfolio.General valuation allowances are based on internal and external qualitative risk factors such as (i) changes in the composition of the loan portfolio, (ii) the extent of loan concentrations within the portfolio, (iii) the effectiveness of the Company’s lending policies, procedures and internal controls, (iv) the experience, ability and effectiveness of the Company’s lending management and staff, and (v) national and local economics and business conditions. Loans identified as losses by management, internal loan review and/or regulatory agencies are charged off. During 2011, the Company continues its methodology regarding the look-back period for charge-off experience to one year.The current methodology resulted in significant loan loss provisions for 2010 and 2009. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan-by-loan basis by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price or the fair value of the collateral if the loan is collateral dependent. Premises and Equipment Premises and equipment are recorded at acquisition cost net of accumulated depreciation. 11 Table of Contents Part I (Continued) Item 1(Continued) (1)Summary of Significant Accounting Policies (Continued) Depreciation is charged to operations over the estimated useful lives of the assets. The estimated useful lives and methods of depreciation are as follows Description Life in Years Method Banking Premises 15-40 Straight-Line and Accelerated Furniture and Equipment 5-10 Straight-Line and Accelerated Expenditures for major renewals and betterments are capitalized. Maintenance and repairs are charged to operations as incurred. When property and equipment are retired or sold, the cost and accumulated depreciation are removed from the respective accounts and any gain or loss is reflected in other income or expense. Intangible Assets Intangible assets consist of core deposit intangibles acquired in connection with a business combination.The core deposit intangible is initially recognized based on a valuation performed as of the consummation date.The core deposit intangible is amortized by the straight-line method over the average remaining life of the acquired customer deposits. Transfers of Financial Assets Transfers of financial assets are accounted for as sales, when control over the assets has been surrendered. Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. Statement of Cash Flows For reporting cash flows, cash and cash equivalents include cash on hand, noninterest-bearing amounts due from banks and federal funds sold. Cash flows from demand deposits, NOW accounts, savings accounts, loans and certificates of deposit are reported net. Securities Purchased Under Agreement to Resell and Securities Sold Under Agreements to Repurchase The Company purchases certain securities under agreements to resell.The amounts advanced under these agreements represent short-term loans and are reflected as assets in the consolidated balance sheets. The Company sells securities under agreements to repurchase.These repurchase agreements are treated as borrowings.The obligations to repurchase securities sold are reflected as a liability and the securities underlying the agreements are reflected as assets in the consolidated balance sheets. Advertising Costs The Company expenses the cost of advertising in the periods in which those costs are incurred. Income Taxes The provision for income taxes is based upon income for financial statement purposes, adjusted for nontaxable income and nondeductible expenses. Deferred income taxes have been provided when different accounting methods have been used in determining income for income tax purposes and for financial reporting purposes. Deferred tax assets and liabilities are recognized based on future tax consequences attributable to differences arising from the financial statement carrying values of assets and liabilities and their tax bases. The differences relate primarily to depreciable assets (use of different depreciation methods for financial statement and income tax purposes) and allowance for loan losses (use of the allowance method for financial statement purposes and the direct write-off method for tax purposes). In the event of changes in the tax laws, deferred tax assets and liabilities are adjusted in the period of the enactment of those changes, with effects included in the income tax provision. The Company and its subsidiary file a consolidated federal income tax return. The subsidiary pays its proportional share of federal income taxes to the Company based on its taxable income. 12 Table of Contents Part I (Continued) Item 1(Continued) (1)Summary of Significant Accounting Policies (Continued) Positions taken in the Company’s tax returns may be subject to challenge by the taxing authorities upon examination.Uncertain tax positions are initially recognized in the consolidated financial statements when it is more likely than not the position will be sustained upon examination by the tax authorities.Such tax positions are both initially and subsequently measured as the largest amount of tax benefit that is greater than 50 percent likely of being realized upon settlement with the tax authority, assuming full knowledge of the position and all relevant facts.The Company provides for interest and, in some cases, penalties on tax positions that may be challenged by the taxing authorities.Interest expense is recognized beginning in the first period that such interest would begin accruing.Penalties are recognized in the period that the Company claims the position in the tax return.Interest and penalties on income tax uncertainties are classified within income tax expense in the consolidated statement of income. Other Real Estate Other real estate generally represents real estate acquired through foreclosure and is initially recorded at estimated fair value at the date of acquisition less costs to sell.Losses from the acquisition of property in full or partial satisfaction of debt are recorded as loan losses. Properties are evaluated regularly to ensure the recorded amounts are supported by current fair values, and valuation allowances are recorded as necessary to reduce the carrying amount to fair value less estimated cost of disposal.Routine holding costs and gains or losses upon disposition are included in other losses. Comprehensive Income Accounting principles generally require that recognized revenue, expenses, gains and losses be included in net income. Certain changes in assets and liabilities, such as unrealized gains and losses on securities available for sale, represent equity changes from economic events of the period other than transactions with owners and are not reported in the consolidated statements of operations but as a separate component of the equity section of the consolidated balance sheets. Such items are considered components of other comprehensive income (loss).Accounting standards codification requires the presentation in the consolidated financial statements of net income and all items of other comprehensive income (loss) as total comprehensive income. Off-Balance Sheet Credit Related Financial Instruments In the ordinary course of business, the Company has entered into commitments to extend credit, commercial letters of credit and standby letters of credit. Such financial instruments are recorded when they are funded. Accounting Standards Updates ASU No. 2010-20, “Receivables (Topic 830) – Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.”ASU 2010-20 requires entities to provide disclosures designed to facilitate financial statement users’ evaluation of (i) the nature of credit risk inherent in the entity’s portfolio of financing receivables, (ii) how that risk is analyzed and assessed in arriving at the allowance for credit losses and (iii) the changes and reasons for those changes in the allowance for credit losses.Disclosures must be disaggregated by portfolio segment, the level at which any entity develops and documents a systematic method for determining its allowance for credit losses, and class of financing receivable, which is generally a disaggregation of portfolio segment.The required disclosures include, among other things, a rollforward of the allowance for credit losses as well as information about modified, impaired, non-accrual and past due loans and credit quality indicators.ASU 2010-20 became effective for the Company’s financial statements as of December 31, 2010, as it relates to disclosures required as of the end of a reporting period.Disclosures that relate to activity during a reporting period became effective for the Company’s financial statements that include periods beginning on or after January 1, 2011.ASU 2011-01, “Receivables (Topic 310) – Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20,” temporarily deferred the effective date for disclosures related to troubled debt restructurings to coincide with the effective date of the then proposed ASU 2011-02, “Receivables (Topic 310) – A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring,” which is further discussed below. ASU No. 2011-02, “Receivables (Topic 310) – A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.”ASU 2011-02 clarifies which loan modifications constitute troubled debt restructurings and is intended to assist creditors in determining whether a modification of the terms of a receivable meets the criteria to be considered a troubled debt restructuring, both for purposes of recording an impairment loss and for disclosure of troubled debt restructurings.In evaluating whether a restructuring constitutes a troubled debt restructuring, a creditor must separately conclude, under the guidance clarified by ASU 2011-02, that both of the following exist: (a) the restructuring constitutes a concession: and (b) the debtor is experiencing financial difficulties.ASU 2011-02 became effective for the Corporation on July 1, 2011, and applied retrospectively to restructurings 13 Table of Contents Part I (Continued) Item 1(Continued) (1)Summary of Significant Accounting Policies (Continued) Accounting Standards Updates (Continued) occurring on or after January 1, 2011.Adoption of ASU 2011-02 did not have a significant impact on the Corporation’s financial statements. ASU No. 2011-03, “Transfers and Servicing (Topic 860) – Reconsideration of Effective Control for Repurchase Agreements.”ASU 2011-03 is intended to improve financial reporting of repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.ASU 2011-03 removes from the assessment of effective control (i) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (ii) the collateral maintenance guidance related to that criterion.ASU 2011-03 will be effective for the Corporation on January 1, 2012 and is not expected to have a significant impact on the Corporation’s financial statements. ASU No. 2011-04, “Fair Value Measurement (Topic 820) – Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs.”ASU 2011-04 amends Topic 820, “Fair Value Measurements and Disclosures,” to converge the fair value measurement guidance in U.S. generally accepted accounting principles and International Financial Reporting Standards.ASU 2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles in Topic 820 and requires additional fair value disclosures.ASU 2011-04 is effective for annual periods beginning after December 15, 2011, and is not expected to have a significant impact on the Corporation’s financial statements. ASU No. 2011-05, “Comprehensive Income (Topic 220) – Presentation of Comprehensive Income.”ASU 2011-05 amends Topic 220, “Comprehensive Income,” to require that all nonowner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements.Additionally, ASU 2011-05 requires entities to present, on the face of the financial statements, reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement or statements where the components of net income and the components of other comprehensive income are presented.The option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated.ASU 2011-05 is effective for annual periods beginning after December 15, 2011, and is not expected to have a significant impact on the Corporation’s financial statements. (2)Cash and Balances Due from Banks Components of cash and balances due from banks are as follows as of September 30, 2011 and December 31, 2010: September 30, 2011 December 31, 2010 Cash on Hand and Cash Items $ $ Noninterest-Bearing Deposits with Other Banks $ $ The Company is required to maintain reserve balances in cash or on deposit with the Federal Reserve Bank based on a percentage of deposits.Reserve balances totaled $1.0 million and $916 thousand at September 30, 2011 and December 31, 2010. 14 Table of Contents Part I (Continued) Item 1(Continued) (3)Investment Securities Investment securities as of September 30, 2011 are summarized as follows: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Securities Available for Sale: U.S. Government Agencies Mortgage-Backed $ $ $ ) $ State, County & Municipal 81 ) Corporate Obligations ) Asset-Backed Securities ) $ $ $ ) $ Securities Held to Maturity: State, County and Municipal $
